Citation Nr: 1541892	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-44 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for irritable bowel syndrome, rated as noncompensable disabling prior to May 22, 2013 and 10 percent thereafter.

2.  Entitlement to a higher initial rating for migraine headaches, rated as noncompensably disabling prior to May 22, 2013 and 30 percent thereafter.

3.  Entitlement to a rating in excess of 20 percent for degenerative joint and disk disease of the lumbosacral spine.

4.  Entitlement to a rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.A.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to March 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Additionally, in a November 2014 rating decision, the agency of original jurisdiction (AOJ) denied claims for an increased rating for degenerative joint and disk disease of the lumbosacral spine and residuals of a TBI as well as entitlement to a TDIU.  The Veteran subsequently filed a notice of disagreement.  However, a statement of the case as to these claims have not yet been issued and, as such, these claims are addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In July 2011, the Veteran and his significant other, A.A., testified before the undersigned Veterans Law Judge via video-conference.  A transcript of the hearing is associated with the record.

The Board remanded the claims for an increased rating for IBS and headaches as well as service connection for hearing loss in March 2013.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims for a higher rating for IBS and migraine headaches and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In August 2013, the AOJ assigned a 30 percent rating for migraine headaches and a10 percent rating for IBS, both effective May 22, 2013.  However, inasmuch as a higher rating is available for migraine headaches and IBS and the Veteran is presumed to seek the maximum available benefit for a disability, these claims for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that additional evidence has been added to the record since the issuance of the August 2013 supplemental statement of the case, to include VA treatment records dated through September 2014 and November 2014 VA Disability Benefits Questionnaires (DBQs).  The Veteran's representative waived initial AOJ consideration of such evidence in the April 2015 Informal Hearing Presentation.  The Veteran also submitted additional evidence, namely VA treatment records dated through January 2015, in February 2015 and March 2015.  These submissions were also accompanied by a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence. 

As a final preliminary matter, the Board notes that the Veteran submitted an "Order Following Hearing On Petition To Change Name" from a state court in May 2015 indicating that he was seeking to change his last name.  However, the submission contained only one page and does not contain an Order specifically granting the Veteran's name change request.  It is therefore unclear whether the Veteran has changed his name and the Board has identified the Veteran using both names above.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to an increased rating for lumbosacral spine degenerative joint and disc disease and residuals of a TBI, as well as entitlement to a TDIU and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From March 24, 2009, the date of service connection, and throughout the course of the appeal, the Veteran's IBS has more nearly approximated severe symptomatology of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress but has not manifested as a definite partial obstruction, severe hemorrhages, large ulcerated or eroded areas, severe ulcerative colitis, malnutrition, vomiting, material weight loss, hematemesis, melena or anemia.

2.  From March 24, 2009, the date of service connection, and throughout the course of the appeal, the Veteran's migraine headaches has more nearly approximated characteristic prostrating attacks occurring on an average of once a month over the last several months but has not manifested as very frequently completed prostrating and prolonged attacks productive of severe economic inadaptability.





CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no higher, for IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2015).

2.  The criteria for an initial 30 percent rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With respect to the propriety of the assigned rating for the service-connected IBS and migraine headaches, the Veteran has appealed from the original grants of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claims for service connection were granted and an initial rating was assigned in the October 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records, VA outpatient treatment records, and various private treatment records have been obtained and considered.  During a July 2011 hearing, the Veteran testified that he did not receive treatment from any private physicians.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran has been afforded several VA examinations in conjunction with the claims for higher rating decided herein.  Such VA examinations include those conducted in July 2009 and May 2013 to determine the severity of his IBS and migraine headaches.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected IBS and migraine headaches as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his IBS and/or migraine headaches have worsened in severity since the last VA examination.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Furthermore, there is additional medical evidence, including November 2014 DBQs and VA treatment records dated through January 2015, that adequately addresses the level of impairment of his disabilities since the last examinations.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for a higher rating and no further examination is necessary.

Additionally, in July 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.   In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2011 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included higher ratings for IBS and migraine headaches.  The Veteran testified as the current symptoms related to IBS and migraine headaches and where he received treatment.  The Veteran's significant other also testified regarding her observations about his symptoms.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, in light of the testimony offered at the hearing, the Board remanded the case in March 2013 in order to obtain updated VA treatment records and afford the Veteran contemporaneous VA examinations to determine the current nature and severity of his service-connected IBS and migraine headaches.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that the AOJ substantially complied with the March 2013 remand orders.  Specifically, at such time, the Board directed that the AOJ obtain updated VA treatment records and afford the Veteran examinations to determine the current nature and severity of his service-connected IBS and migraine headaches.  Thereafter, the AOJ obtained VA treatment records dated through July 2013 and, subsequently, additional treatment records dated through January 2015 were associated with the record.  Furthermore, the Veteran was afforded VA examinations in May 2013 in accordance with the remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the March 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II. Higher Rating Claims

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A.  IBS

The Veteran contends that a higher rating is warranted for his IBS as he experienced alternating diarrhea and constipation as well as routine abdominal distress.  In an October 2010 statement, the Veteran wrote that he usually suffered attacks when he traveled or went through extremely stressful life events such as examinations and that he had painful and sharp stomach pains that were followed by diarrhea and constipation.

The Veteran's IBS is rated under the diagnostic criteria for irritable colon syndrome.  The diagnostic criteria that moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress warrants a 10 percent rating.  Severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress warrants a 30 percent rating.  This is the maximum schedular rating.  38 C.F.R. § 4.114, Diagnostic Code 7319. 

The Board further notes that 38 C.F.R. § 4.114 prohibits simultaneous evaluations under Diagnostic Codes 7301 to 7329, inclusive; Diagnostic Codes 7331 and 7342; and Diagnostic Codes 7345 to 7348. 

A July 2009 VA examination report reflects the Veteran's complaints of alternate diarrhea and constipation for the past three years.  He reported constipation without bowel movements for about three to four days on two to three occasions per month, on average, as well as very watery loose stools on average of once a week which lasted for about one day.  The use of Colace or docusate for constipation and loperamide as needed, with some improvement, was reported.  Other symptoms were reported to include frequent abdominal crampy pain, epically related to diarrhea, and increased during stress periods.  Peptic ulcer disease, gastrointestinal bleeding, chronic liver or pancreas problems or abdominal surgeries were denied.  Following a physical examination, a diagnosis of irritable bowel syndrome by history was made.

An August 2009 VA emergency department note reflects the Veteran's reports of approximately two days of nausea, emesi (vomiting), and watery diarrhea that began a few hours after dinner.  Other symptoms included diffuse cramp abdominal pain.  An assessment of likely gastroenteritis, possibly viral, was made.

A June 2010 VA urgent care treatment note reflects the Veteran's complaints of several episodes of diarrhea over the past five days after eating restaurant food.  Occasional abdominal cramps were also reported.  He was prescribed medication.  Five days later, he reported that he no longer had diarrhea.

In an October 2010 statement, the Veteran's girlfriend wrote that there had been very few occasions in which she had enjoyed a nice dinner out with the Veteran without him rushing to the bathroom or leaving due to stomach upset.

During the July 2011 hearing, the Veteran testified that his stomach alternated between constipation and diarrhea and that there were times when his diarrhea occurred multiple times per day.  There were also times when he experienced a stabbing pain in his stomach while those episodes were recurring.  He testified that, while most of his college professors were accommodating, he had missed school.  He also testified that he had missed work as a result of his symptoms.  His girlfriend testified that they were no longer able to enjoy everyday things such as family functions and birthday parties because of the Veteran's stomach upset and need to rush to the bathroom.

An August 2011 VA treatment note reflects the Veteran's reports of alternating bowel habits for four years, which had worsened in the last year, and that he sometimes had seven bowel movements a day.  He also reported that, on the other hand, he might have one bowel movement every three days.  Other symptoms included episodic, sharp and dull pain that was worse with stress and usually lasted one minute.  He reported that he had gained 110 pounds in two years and that he had occasional nausea.  Vomiting or hematemesis were denied.

A September 2011 VA colonoscopy revealed inflammatory changes that were nonspecific and did not have the features of inflammatory bowel disease.  The treating gastroenterologist indicated that a biopsy from the right and left colon had revealed no evidence of microscopic colitis.

A May 22, 2013 VA intestinal condition Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of diarrhea, alternating diarrhea and constipation, and abdominal cramps.  He reported that his symptoms were a little more frequent, about five times per month, with watery loose stools occurring five to eight times per day for one or two days following by constipation for about three to four days.  These symptoms were also associated with abdominal cramps and increased with diarrhea.  Episodes of bowel disturbance with abdominal distress, exacerbations or attacks of the intestinal condition, weight loss, malnutrition, benign or malignant neoplasms, vomiting or a history of abdominal surgeries were denied.  The Veteran reported that he had been working as a substitute teacher for six to eight days per months due to his migraine headaches and diarrhea.

An April 2014 VA treatment note reflects the Veteran's complaints of intermittent diarrhea and constipation for years and that he had tried removing foods such as lactose and gluten without success.  The provider found that there were no symptoms of malabsorption and that the examination was negative for "infectious workup" and "celiac workup."

 A November 2014 intestinal DBQ report reflects the Veteran's continued reports of problems with diarrhea and constipation and that he vacillated between the two.  He reported that stress worsened his IBS and that his other symptoms included pain and diarrhea.  He denied soiling himself or weight loss.  Other symptoms included very frequent watery stools, constipation that occurred alternating with diarrhea, nausea with constipation, and frequent episodes of bowel disturbance with abdominal distress that occurred more than once per week.  Examination was negative for malnutrition or benign or malignant neoplasms or metastases.  Bowel sounds were noted to be normal and not hyperactive.  Although he stated that he felt pain when his abdomen was palpated, he did not show any facial signs of pain.

Based on review of the evidence of record, the Board finds that from the date of service connection, March 24, 2009, the Veteran showed increasingly severe symptoms which, taken as a whole, more nearly approximates the 30 percent rating criteria, such as increased abdominal distress, and frequent bouts of diarrhea and/or constipation.   See 38 C.F.R. § 4.7.  It is apparent from reviewing the Veteran's history during the relevant appeal period that his IBS symptoms have been severe in that he would experience abdominal distress and alternative periods of constipation and diarrhea.  In this regard, the July 2009 and the May 2013 VA examination reports reflects the Veteran's complaints of alternate diarrhea and constipation and frequent abdominal crampy pain.  He testified as to similar symptoms in the July 2011 hearing.  Thus, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that since the date of claim for an increase, his IBS was severe enough to more nearly approximate the symptoms of the 30 percent rating.  Thus, for the reasons stated above, an increased rating of 30 percent for IBS is warranted, effective March 24, 2009.

Turning to whether the Veteran warrants a rating in excess of 30 percent for any period during the course of the appeal, the Board notes that a 30 percent rating is the highest schedular award possible for IBS.  Thus, as the Veteran is already in receipt of the maximum benefit allowed under Diagnostic Code 7319 for the entire appellate period, a higher rating under this code is not for application. 

Moreover, the Board has considered the application of other diagnostic codes, but none others are applicable in this instance.  See Schafrath v. Derwinski, 1 Vet. App. 589  (1991).  A rating of 50 percent could potentially be assigned under Diagnostic Code 7301 (adhesions) for definite partial obstruction shown by X-ray and frequent and prolonged episodes of severe colic distention, nausea or vomiting.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7307 (gastritis) for severe hemorrhages or large ulcerated or eroded areas.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7323 (colitis) for severe ulcerative colitis with numerous attacks a year and malnutrition.  Finally, a rating of 60 percent could potentially be assigned under Diagnostic Code 7346 (gastroesophageal reflux disease) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or for other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Codes 7301, 7307, 7323, 7346. 

However, throughout the entire appellate period, there has been no objective or subjective evidence that the Veteran's overall disability picture approximates any of these rating criteria.  A review of the relevant treatment records and VA examination reports show that the Veteran has complained of diarrhea, constipation, and abdominal pain.  However, there was no diagnosis of, or evidence suggestive of colitis, adhesions, anemia, malnutrition, or significant weight loss. 

As shown above, the Board has considered the Veteran's disability under other pertinent criteria, but finds that there are no other rating codes which either provide for a rating higher than the 30 percent rating assigned herein, or are appropriate for rating the Veteran's IBS.  Accordingly, the most appropriate diagnostic code for rating purposes is Diagnostic Code 7319.

B.  Migraine Headaches

The Veteran contends that a higher rating is warranted for his migraine headaches as his headaches are prostrating.  In an October 2010 statement, the Veteran wrote that he had purchased a light proof curtain for his bedroom, hearing protection to block out the noise and eight ice packs that were kept in the fridge that were cycled out during attacks.  He also reported in his October 2009 notice of disagreement that he suffered from migraine headaches approximately three to five times per month that required him to lie down.

The Board also notes that, in an August 2013 submission, which was received in September 2013, the Veteran stated that he agreed with the 30 percent rating for migraines.  

The Veteran's headaches have been rated under the diagnostic criteria for migraines. The diagnostic criteria indicate that migraines with characteristic prostrating attacks averaging one in two months over last several months warrant a 10 percent rating. Migraines with characteristic prostrating attacks occurring on an average once a month over last several months warrant a 30 percent rating while migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, the Board notes that according to WEBSTER'S 
NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

A March 2009 VA treatment note reflects the Veteran's complaints of progressively worsening headaches for the past several years, that these headaches occurred three to four days per week and that they were associated with nausea, emesis, and photo and phonophobia.  He reported that he had tried a variety of prescription medication without effect.  In order to get relief, he reported that he took Excedrin migraine, goes into a dark room, and slept.  Altered vision, diplopia, nausea, vomiting, and dizziness were denied.  An assessment of chronic migraine headaches was made.

A July 2009 VA examination report reflects the Veteran's reports of intermittent migraine headaches since a December 2006 motor vehicle accident and that such headaches averaged two to three times per week.  His last headache was reported to have occurred this morning.  These headaches were reported to be located on the front and back areas and sometimes in the vertex area of his head and were described as excruciating, severe and throbbing in nature.  He reported that such headaches usually lasted about a few hours to a few days, that he had used prescription and over-the-counter medication to treat this condition and that he had gotten some improvement.  Other symptoms were reported to include nausea, blurring of vision, photophobia, and vomiting as well as occasional aura-like symptoms such as seeing stars before starting the headaches.  The headaches were reported to be mostly precipitated by bright lights.  Other major recent head injuries, skull fractures, seizure disorders or major incapacitating episodes were denied.  Following a physical examination, a diagnosis of migraine headaches was made.

In an October 2010 statement, the Veteran's girlfriend wrote that the Veteran isolated himself in a dark room with ice packs on his head for a majority of the day to resolve his migraine headaches.  She also wrote that he rested in order to avoid vomiting and that he had missed school or family gatherings due to these headaches.

During a July 2011 hearing, the Veteran testified that he experienced prostrating migraine headache attacks as he must lay down in a darkened room with ice packs and while using medication.  He also testified that, during such attacks, he had to stop what he was doing when the headaches started, that he experienced almost daily headaches, that he had headaches that required him to retreat into his room on average of once per week and that such headaches can last more than one day.  His girlfriend testified that his headaches have gotten progressively worse, that even whispering to him while he had these headaches irritated him and that simple tasks like watching television were a "big thing" during these headaches.

A September 2012 VA treatment note reflects the Veteran's complaints of daily headaches that were often upon awakening.  This pain was described as throbbing and he becomes irritable, nauseated and had light sensitivity.  He reported that he missed about one day of work per week due to headaches.  Weight loss, diplopia, altered vision, vomiting and dizziness were denied.

A May 22, 2013 VA headaches DBQ report reflects the Veteran's reports that he continued to have migraine headaches almost daily since 2011.  He also reported that these headaches lasted a few hours to a few days, that he experienced occasional aura and that he gets severe prostrating headaches in which he must stay home and cannot attend work on average of once a week.  Other symptoms were reported to include pulsating or throbbing head pain, pain on both sides of the head, pain that worsened with physical activity, nausea, sensitivity to light, sensitivity to sound and changes in vision.  These symptoms of typical head pain lasted a few hours to a few days.  Prostrating attacks were found to occur more frequently than once per month and were very frequent and prolonged.  The Veteran reported that he had been working as a substitute teacher for six to eight days per months due to his migraine headaches and diarrhea.

A November 2014 VA headaches DBQ report reflects the Veteran's reports of weekly migraines that sometimes occurred with a warning and sometimes did not.  These warnings consist of bright dots or blue outlined objects and his vision gets blurry.  Other symptoms were reported to include pulsating or throbbing head pian, pain on both sides of the head, a sharp pain through the top of his head, nausea, sensitivity to light, sensitivity to sound and changes in vision.  These migraines were reported to be intense enough to last two to three hours or as long as three days.  Prostrating attacks of headache pain that occurred once every month and very prostrating and prolonged attacks of migraines productive of severe economic inadaptability were found by the examiner.

A January 2015 VA neurology treatment note reflects the Veteran's reports of two headaches per week that were severe and caused the avoidance of activity.  These headaches can last for several days and he estimated that three to four days a week were "lost" to migraines.  Other symptoms included aura, nausea, photophobia and phonophobia.  An assessment of migraines with and without aura, as well as chronic daily headache with tension headaches on non-migraine days.  The provider noted that the headaches described did meet the International Headache Classification for episodic migraine without aura.

The Board concludes that, with resolution of any reasonable doubt in the Veteran's favor, the criteria for the assignment of an initial 30 percent rating for migraine headaches have been met effective from March 24, 2009.  The Veteran reported headaches that occurred three to four days per week in March 2009 and that they averaged two or three days per week in July 2009.  He reported daily headaches in September 2012 and May 2013.  Such reports reveal the kind of frequency and arguably severity contemplated by the rating criteria consistent with the assignment of a 30 percent rating.  Moreover, the Veteran testified that his headaches caused him to isolate himself in his room one time per week during the July 2011 hearing.  He also reported that he must stay home and cannot attend work on average of once per week in the May 2013 examination.  Therefore, the Board finds that the Vetearn's migraine headaches most closely approximate characteristic prostrating attacks occurring on average once a month over the last several months, consistent with a 30 percent rating.  To this extent, the claim is granted. 

However, at no time during the appeal period does the evidence demonstrate very frequent and prolonged migraines resulting in severe economic inadaptability, as required for a 50 percent rating.  Significantly, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In this regard, the Board acknowledges that the Veteran's headaches are arguably frequent.  However, evidence reflects that the Veteran has worked as a substitute teacher for several years and there is no indication that his job is at risk due to his headache disorder or leave taken in association with this disorder.   Hence, at this point there is no evidence of severe economic inadaptability due to headaches in this case.  Moreover, the Board notes that the Veteran indicated that he agreed with the assigned 30 percent rating for his migraines in an August 2013 statement.   

C.  Other Considerations

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected IBS and migraine headaches; however, the Board finds that his symptomatology has been stable for each disability in each stage throughout the appeal.  Therefore, assigning staged ratings for each such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected IBS and migraine headaches with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The Veteran's various subjective complaints-including but not limited to diarrhea, constipation, abdominal pain and headaches-are contemplated by the rating criteria under which each associated disability is rated.  

Specifically, with regard to the Veteran's IBS, his 30 percent rating assigned herein contemplates the functional limitations caused by his alternating diarrhea and constipation.   In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic code in the rating schedule corresponding to IBS provide disability rating on the basis of diarrhea, constipation and abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  Finally, with regard to his migraines headaches, the Veteran's current rating contemplate characteristic prostrating attacks occurring on average once a week over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his IBS and migraine headaches.  Moreover, he reported that he was currently employed as a substitute teacher in a May 2013 VA examination.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his initial rating claims decided herein and, consequently, no further consideration of such is necessary at this time.    

For the foregoing reasons, the Board finds that a 30 percent rating for IBS and a 30 percent rating for migraine headaches, both for the entire appellate period is warranted.  No other higher or separate ratings are warranted for the claims of entitlement to higher ratings for IBS and migraine headaches.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial 30 percent rating, but no higher, for IBS is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial 30 percent rating, but no higher, for migraine headaches is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the claim for service connection for bilateral hearing loss, so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R.                  § 3.159(c)(2). 

With respect to the claimed bilateral hearing loss, the Board had previously remanded the issue in March 2013 to obtain an etiology opinion.  The July 2013 VA audiology evaluation included the opinion that the Veteran's current bilateral hearing loss existed prior to service and were not aggravated by service.  However, this opinion does not reflect the proper standard of review pertinent to service connection claims based on aggravation.  In this regard, while November 14, 2005 audiogram does reflect a finding of 35 Hertz at 500 decibels, this evaluation was conducted four days after the Veteran's entrance into service.  In addition, the October 20, 2005 service entrance examination does not reflect any audiometric findings.  Thus, any hearing loss was not "noted" at the time the Veteran was examined at service entrance.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).   As such, the findings of hearing loss at 500 Hertz in the November 14, 2005 audiogram does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.385; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Given the above, the AOJ should arrange for an addendum opinion addressing the claim for service connection for bilateral hearing loss from, if possible, the same VA audiologist who examined the Veteran in July 2013 that is in accordance with the proper standard of review for claims for service connection based on aggravation of disabilities not noted at entrance to service. 

With respect to the claims for an increased rating for degenerative joint and disk disease of the lumbosacral spine and residuals of a TBI, as well as entitlement to a TDIU, the Board notes that the November 2014 rating decision denied these claims.  Thereafter, in May 2015, the Veteran entered a notice of disagreement as to the denials of these claims.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.   See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues are necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement to an increased rating for degenerative joint and disk disease of the lumbosacral spine and residuals of a traumatic brain injury as well as entitlement to a TDIU.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The AOJ should obtain an addendum opinion from, if possible, the VA audiologist who conducted the July 2013 VA examination addressing the Veteran's claim for service connection for bilateral hearing loss. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the July 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is asked to address the following: 

(A) Is there clear and unmistakable evidence that the Veteran's bilateral hearing loss pre-existed service? 

(i) If there is clear and unmistakable evidence that the bilateral hearing loss pre-existed service, is there clear and unmistakable evidence that such did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service? 

If there was an increase in the severity of such pre-existing bilateral hearing loss during service, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If there is no clear and unmistakable evidence that the bilateral hearing loss existed prior to service, is it at least as likely as not that such a disorder is directly related to service? 

In offering the opinions, the audiologist must consider the full record, to include the Veteran's lay statements. The rationale for each opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for bilateral hearing loss should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


